PER CURIAM.
Antorri Farrier timely appeals the judgment and sentences imposed for two counts of aggravated assault with a firearm, arguing those offenses were subsumed into the greater offense of burglary of a dwelling with an assault or battery with a firearm where the offenses occurred during the same incident and involved the same two victims. The State concedes that the multiple convictions violate the *200prohibition against double jeopardy, as held in McGhee v. State, 133 So.3d 1137, 1138-39 (Fla. 5th DCA 2014) (reversing conviction for aggravated assault with a firearm because it was subsumed into the greater offense of burglary of a dwelling with an assault or battery while armed with a firearm where offenses involved the same victim and occurred in the same incident) and Green v. State, 120 So.3d 1276, 1278 (Fla. 1st DCA 2013) (“[BJecause all of the elements of the crime of aggravated assault with a firearm are contained within the crime of burglary with an assault while armed with a firearm, convictions for both the burglary and the aggravated assault violate the prohibition against double jeopardy.”). We, therefore, reverse both convictions for aggravated assault with a firearm because they were subsumed into the greater offense of burglary of a dwelling with an assault or battery with a firearm. The remaining convictions are affirmed.
AFFIRMED in part; REVERSED in part; REMANDED.
SAWAYA, ORFINGER, and BERGER, JJ., concur.